Citation Nr: 0802586	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-27 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE


Whether there was clear and unmistakable error (CUE) in the 
August 27, 1998, rating decision of the agency of original 
jurisdiction that denied entitlement to service connection 
for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Indianapolis, Indiana.  That decision denied the 
veteran's claim and he has appealed claiming that it was 
clear and unmistakable error not to grant service connection 
via an August 1998 rating action.  


FINDINGS OF FACT

1.  In August 1998, the RO denied entitlement to service 
connection for tinnitus.  That decision was based upon the 
veteran's available service personnel and medical records 
along with medical treatment and examination reports.  

2.  The RO's August 1998 rating decision was consistent with 
and supported by the evidence of record and the existing 
legal authority.


CONCLUSIONS OF LAW

1.  The August 1998 RO's decision that denied entitlement to 
service connection for tinnitus is final.  38 U.S.C. § 
4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

2.  The August 1998 rating decision, which denied entitlement 
to service connection for tinnitus, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002) 
(formerly 38 U.S.C. 4005); 38 C.F.R. § 3.105 (1988).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In 1998, the veteran submitted a claim for benefits.  The 
veteran asserted that he was suffering from tinnitus and that 
his tinnitus was related to the noise exposure he experienced 
while serving at a Marine.  He stated that he was exposed to 
artillery fire and that he currently suffered from constant 
ringing in his ears.  

Following his claim, the veteran underwent a VA Audiological 
Examination.  The exam was performed in July 1998.  The 
examiner noted that the veteran experienced:

	. . . Hazaradous military noise 
exposure includes three years of 
shelling, ammunition, guns and tanks 
exploding while in an infantry unit.  
Occupational noise exposure includes 
fifteen to twenty years of 
construction/concrete road work, and 
working in power plants on cleaning crews 
for one year intervals. . . 

The examiner confirmed a diagnosis of tinnitus.  However, the 
examiner did not etiologically link the veteran's tinnitus 
with his military service or any incidents therein.  

The results were forwarded to the RO, which subsequently 
denied service connection for tinnitus.  The denial was 
issued in August 1998.  In denying the veteran's claim, the 
RO noted that medical evidence etiologically linking the 
veteran's tinnitus with his military service had not been 
presented.  Moreover, the RO noted that there was no evidence 
of acoustic trauma that would suggest that the veteran 
experienced an audiological injury in service, and as such, 
service connection could not be granted.  

The veteran was notified of that decision but he did not 
appeal.  Thus, that decision became final.  

The veteran has now come to the VA claiming that clear and 
unmistakable error was committed in the rendering of the 
August 1998 decision.  He maintains that since the July 1998 
examiner stated that his "tinnitus initiated during his time 
in the military", service connection should have been 
granted.  He has not been specific, but has instead implied 
that the RO erred when it did not follow the examiner's 
opinion and instead denied service connection for tinnitus.  
The veteran's request has been denied and he has appealed to 
the Board for review.  

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims alleging CUE.  Livesay v. 
Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation).  Consequently, the provisions of 
the VCAA, as well as VA's implementing regulations, will not 
be addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
statement of the case along with notice letters have notified 
the veteran of the type of evidence needed to substantiate 
his claim involving CUE.

Under 38 C.F.R. § 3.105(a) (2007), CUE requiring revision of 
a prior final rating action exists only where it appears 
"undoubtedly" that "[e]ither the correct facts as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); also, Glynn v Brown, 6 Vet. App. 523 (1994); 
Mason (Sangernetta) v. Brown, 8 Vet. App. 44 (1995); see, 
Crippen v Brown, 9 Vet. App. 412, 421 (1996) (the Court 
recognized in Russell, Glynn, and Mason that a viable claim 
of CUE must be premised on the RO's clear failure to consider 
certain highly probative evidence in the first instance, and 
not simply request that the Board reweigh or reevaluate the 
evidence reviewed by the RO in the prior final rating 
decision).

To claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Also, broad allegations 
of failure to follow regulations or any other non-specific 
claim of error does not classify as CUE.  See Russell v. 
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. App. 
40 (1993), motion for review en banc denied Feb. 3, 1994 (per 
curium).  If a veteran raises CUE, there must be some degree 
of specificity as to what the alleged error is and, that if 
true, would be CUE on its face, with persuasive reasons given 
as to why the result would have been manifestly different but 
for the alleged error.  Id., Scott v. Brown, 7 Vet. App. 184, 
191 (1994).

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior AOJ or BVA 
decision."  Russell v. Principi, 3 Vet. App. 310, at 314 
(1992). Either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions existent at the time were incorrectly 
applied.  Olson v. Brown, 5 Vet. App. 430, 433 (1993).  There 
must be more than a disagreement as to how the facts were 
weighed or evaluated, and the error must be outcome 
determinative.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  If there was a clear error in judgment or the 
conclusion was not based on a consideration of the relevant 
factors involved in the claim or not in accordance with the 
law, the Board must decide that a CUE was made, and reverse 
the prior decision.  Porter v. Brown, 5 Vet. App. 233 (1993); 
Olson v. Brown, 5 Vet. App. 430; Russell v. Principi, 3 Vet. 
App. 310 (1992).

As a threshold matter, the veteran must make his claim of CUE 
with some degree of specificity.  Fugo v. Brown, 6 Vet. App. 
40 (1993).  "It is the kind of error of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Id.  "[S]imply to claim clear and unmistakable 
error on the basis that previous adjudications have 
improperly weighed or evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable 
error."  Id.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Turning to an analysis of the veteran's case, the Board finds 
initially that the RO's rating decision in August 1998, to 
which the veteran was notified by letter, is final since it 
was not appealed and is accepted as correct in the absence of 
CUE.

The veteran basically argues that the RO "ignored" 
information that was provided in the original examination, 
and as such, the RO's decision was flawed.  Alternatively, he 
has implied that since the resulting diagnosis was flawed, 
the RO based its decision on inconclusive or faulty medical 
data, and the August 1998 rating decision was wrong.  

Yet, it has not been claimed that the applicable laws and 
regulations were not correctly applied.  Instead, and in the 
Board's opinion, these allegations regarding the claimed 
clear and unmistakable error are essentially tantamount to 
mere disagreement as to how the facts were weighed or 
evaluated by the RO.  These general contentions are without 
merit, for purposes of the present claim, because they only 
advance arguments that cannot be considered clear and 
unmistakable, in that they do not conform to the Court's 
requirement to "assert more than a disagreement as to how 
the facts were weighed or evaluated."  Russell, at 313, 
Newman v. Brown, 5 Vet. App. 99 (1993), and Fugo v. Brown, 6 
Vet. App. 40 (1993).

Hence, the Board finds that a properly pleaded claim of clear 
and unmistakable error has not been presented, and the 
establishment of service connection for tinnitus via clear 
and unmistakable error must be denied because of an absence 
of legal merit or lack of entitlement under the law.  Luallen 
v. Brown, 8 Vet. App. 92, 96 (1995), citing Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Additionally, in Sabonis v. Brown, 6 Vet. App. 426, 430, the 
Court held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  However, in Simmons v. Principi, 
17 Vet. App. 104, 115 (2003), the Court held that where the 
basis for the Board's decision denying a claim of CUE in a 
rating decision is the veteran's failure to plead CUE with 
the specificity required by Fugo, 6 Vet. App. 40, the remedy 
is dismissal without prejudice, and not denial.  The 
veteran's arguments amount to no more than a dispute over how 
the RO (and the examiner) weighed the evidence in his claim.  
Inasmuch as Fugo held that a claim alleging improper weighing 
and evaluating of the evidence in a previous adjudication 
does not meet the restrictive definition of CUE, the Board 
will dismiss the veteran's claim.


ORDER

The claim of CUE in the August 1998 rating decision that 
denied entitlement to service connection for tinnitus is 
dismissed without prejudice.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


